DETAILED ACTION
Claims 1, and 3-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 recites “…a processing portion operable to...", “…a debug portion, configured to…” and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…a processing portion operable to...", “…a debug portion, configured to…” coupled with their respective functional languages “…execute a program, and accessing the bus through the selector; and a debug control portion…”, “…mutually communicate with an external device, and accessing the bus through the selector…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…a processing portion operable to...", “…a debug portion, configured to…”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (CPU 21).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 3-11 do invoke 35 U.S.C. 112(f) because of the same reason as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al.

As to claim 1, Sato teaches a semiconductor apparatus (Semiconductor Device 41), comprising: 
a bus (Internal Bus 26/56); 
a storage portion, connected to the bus (RAM 53/ROM 54); 
a selector, connected to the bus (Selectors 83-86); 
a processing portion (CPU 21), operable to execute a program, and accessing the bus through the selector (Debugger Software 15/Selectors 83-86); and 
a debug control portion (a debugging program), configured to mutually communicate with an external device (External Debugging Device 12/Host Computer 13), and accessing the bus through the selector (“...FIG. 1 illustrates an example of the configuration of a debugging system. A debugging system 10 includes a semiconductor device 11, such as an MCU, an external debugging device 12, and a host computer 13. The semiconductor device 11 is a device for which debugging is performed, and includes a CPU 21, a debugging circuit 22, a RAM 23, a ROM 24, a peripheral circuit 25, and an internal bus 26. The CPU 21 executes programs stored in the RAM 23 and the ROM 24. The CPU 21 appropriately accesses the RAM 23 as necessary when a program is executed, and uses the RAM 23 as a work area. The CPU 21 is connected to the debugging circuit 22, and supplies various kinds of execution history information to the debugging circuit 22. Furthermore, the debugging circuit 22 controls the operation of the CPU 21 based on a breakpoint and causes the CPU 21 to execute a debugging program in a debugging state after the break, thereby implementing a desired debugging function...The external debugging device 12 is connected to the debugging circuit 22 via a debugging terminal 28, and functions as an interface between the debugging circuit 22 and the host computer 13. In the host computer 13, debugger software 15 is executed. A user performs debugging operations on programs to be executed by the CPU 21 of the semiconductor device 11 by operating the debugger software 15 using the host computer 13....” paragraphs 0006/0007).
Sato is does not explicitly teach wherein, the selector is operable to select either a first select state or a second select state according to a select control signal from the processing portion, the first select state is transmitting a first signal from the processing portion to the internal bus, and the second select state is transmitting a second signal from the debug control portion to the internal bus,
when the selector is in the first select state, the debug control portion receives a predetermined command from the external device , the selector is temporarily switched to the second select state with collaboration of the debug control portion and the processing portion, 
when the selector is set to the second select state and, the debug control portion accesses the bus through the selector in response to the predetermined command and 
wherein, when the selector is set to the second select state, the processing portion stops fetching commands and execution of the program is suspended.
Nixon teaches wherein, the selector (Debug Context Selector 400) is operable to select either a first select state or a second select state according to a select control signal from the processing portion, the first select state is transmitting a first signal from the processing portion to the internal bus, and the second select state is transmitting a second signal from the debug control portion to the internal bus (“...Referring now to FIG. 4, a generalized block diagram of one embodiment of a debug context selector 400 is shown. In some embodiments, a multiplexer may be used to select between debug values based on a context switch identifier (ID). The context switch ID may be a sequence ID. When a number of contexts increases to a significantly high value, a context table 410 may be used. Whether a multiplexer, the context table 410, or other selection logic is used, the selection may be based on a context switch ID, such as a sequence ID. The sequence ID may be a thread ID, a system-level transaction ID, a power-performance state (p-state) ID, and so forth. The debug values being selected may be stored in programmable registers...As shown, the context table 410 may include multiple entries 412a-412g. A context switch ID 402 may index the context table 410 and the values stored in a corresponding one of the entries 412a-412g may be read out. These stored values being read out may be combined with incoming potential trigger events 404 and sent to a corresponding DSM 440. The state diagram logic within the DSM 440 may determine both whether a given trigger event has occurred and the corresponding trigger-to-action mapping to process. The actions 406 may be selected and performed based on these determinations by DSM 440. In various embodiments, the debug context selector is located outside of a respective DSM as shown. In other embodiments, the debug context selector is included within the respective DSM and the DSM receives the context-switch ID 402 as an input...Each one of the entries 412a-412g may store various debug information associated with a particular sequence. For example, the stored entries may include a context switch ID 420, transition condition parameters 422a-422d, and state or action parameters 424a-424f. Examples of the transition condition parameters 422a-422d may include an identifier of a count or other stored value to compare, threshold values, an identifier of a particular hardware error or condition to inspect, identifiers of on-die performance monitors to inspect, identifiers of on-die control and status registers to inspect, and so forth...” paragraphs 0045-0047),
when the selector is in the first select state, the debug control portion receives a predetermined command from the external device , the selector is temporarily switched to the second select state with collaboration of the debug control portion and the processing portion (“...Referring now to FIG. 4, a generalized block diagram of one embodiment of a debug context selector 400 is shown. In some embodiments, a multiplexer may be used to select between debug values based on a context switch identifier (ID). The context switch ID may be a sequence ID. When a number of contexts increases to a significantly high value, a context table 410 may be used. Whether a multiplexer, the context table 410, or other selection logic is used, the selection may be based on a context switch ID, such as a sequence ID. The sequence ID may be a thread ID, a system-level transaction ID, a power-performance state (p-state) ID, and so forth. The debug values being selected may be stored in programmable registers...As shown, the context table 410 may include multiple entries 412a-412g. A context switch ID 402 may index the context table 410 and the values stored in a corresponding one of the entries 412a-412g may be read out. These stored values being read out may be combined with incoming potential trigger events 404 and sent to a corresponding DSM 440. The state diagram logic within the DSM 440 may determine both whether a given trigger event has occurred and the corresponding trigger-to-action mapping to process. The actions 406 may be selected and performed based on these determinations by DSM 440. In various embodiments, the debug context selector is located outside of a respective DSM as shown. In other embodiments, the debug context selector is included within the respective DSM and the DSM receives the context-switch ID 402 as an input...Each one of the entries 412a-412g may store various debug information associated with a particular sequence. For example, the stored entries may include a context switch ID 420, transition condition parameters 422a-422d, and state or action parameters 424a-424f. Examples of the transition condition parameters 422a-422d may include an identifier of a count or other stored value to compare, threshold values, an identifier of a particular hardware error or condition to inspect, identifiers of on-die performance monitors to inspect, identifiers of on-die control and status registers to inspect, and so forth...If a potential trigger event is reached (conditional block 512), then in block 514, a context-switch identifier (ID) is used to select one of multiple contexts. An example of a potential trigger event may include reaching a given pipeline stage in a multi-stage pipeline. In some embodiments, whether a change occurs in the context-switch ID is determined and a change qualifies a selection of a context. If no change is determined, then the same current context is used. In one example, a processor is executing a thread and the power-performance state (p-state) changes. Therefore, when a retirement pipeline stage is reached, the context-switch ID associated with the new p-state may be used to select one of multiple contexts when the retirement pipeline stage is reached. Alternatively, rather than begin with a potential trigger event, a detected change in the context-switch ID may be used to select one of multiple contexts. Later, when a potential trigger event occurs, such as a particular pipeline stage is reached, the corresponding context is already loaded and a transition condition may begin evaluation to determine whether a trigger has occurred. For example, prior to reaching the retirement pipeline stage, the context-switch ID associated with the new p-state may be used to select one of multiple contexts...” paragraphs 0045-0047/0055), and 
when the selector is set to the second select state, the debug control portion accesses the bus through the selector in response to the predetermined command (“...Referring now to FIG. 4, a generalized block diagram of one embodiment of a debug context selector 400 is shown. In some embodiments, a multiplexer may be used to select between debug values based on a context switch identifier (ID). The context switch ID may be a sequence ID. When a number of contexts increases to a significantly high value, a context table 410 may be used. Whether a multiplexer, the context table 410, or other selection logic is used, the selection may be based on a context switch ID, such as a sequence ID. The sequence ID may be a thread ID, a system-level transaction ID, a power-performance state (p-state) ID, and so forth. The debug values being selected may be stored in programmable registers...As shown, the context table 410 may include multiple entries 412a-412g. A context switch ID 402 may index the context table 410 and the values stored in a corresponding one of the entries 412a-412g may be read out. These stored values being read out may be combined with incoming potential trigger events 404 and sent to a corresponding DSM 440. The state diagram logic within the DSM 440 may determine both whether a given trigger event has occurred and the corresponding trigger-to-action mapping to process. The actions 406 may be selected and performed based on these determinations by DSM 440. In various embodiments, the debug context selector is located outside of a respective DSM as shown. In other embodiments, the debug context selector is included within the respective DSM and the DSM receives the context-switch ID 402 as an input...Each one of the entries 412a-412g may store various debug information associated with a particular sequence. For example, the stored entries may include a context switch ID 420, transition condition parameters 422a-422d, and state or action parameters 424a-424f. Examples of the transition condition parameters 422a-422d may include an identifier of a count or other stored value to compare, threshold values, an identifier of a particular hardware error or condition to inspect, identifiers of on-die performance monitors to inspect, identifiers of on-die control and status registers to inspect, and so forth... ...If a potential trigger event is reached (conditional block 512), then in block 514, a context-switch identifier (ID) is used to select one of multiple contexts. An example of a potential trigger event may include reaching a given pipeline stage in a multi-stage pipeline. In some embodiments, whether a change occurs in the context-switch ID is determined and a change qualifies a selection of a context. If no change is determined, then the same current context is used. In one example, a processor is executing a thread and the power-performance state (p-state) changes. Therefore, when a retirement pipeline stage is reached, the context-switch ID associated with the new p-state may be used to select one of multiple contexts when the retirement pipeline stage is reached. Alternatively, rather than begin with a potential trigger event, a detected change in the context-switch ID may be used to select one of multiple contexts. Later, when a potential trigger event occurs, such as a particular pipeline stage is reached, the corresponding context is already loaded and a transition condition may begin evaluation to determine whether a trigger has occurred. For example, prior to reaching the retirement pipeline stage, the context-switch ID associated with the new p-state may be used to select one of multiple contexts...” paragraphs 0045-0047/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato with the teaching of Nixon because the teaching of Nixon would improve the system of Sato by providing a debug context selector for selecting between debug values to allow for transitioning between multiple conditions during execution.
Miura teaches wherein, during an entire period of the second select state (debugging mode/debug state), the processing portion stops fetching commands and execution of the program is suspended (step S10/ step S44) (“...The most essential operation of the debugging system 1 is to stop the normal operation of the first and second microprocessors 11 and 12..As shown in FIG. 8, the debugging tool 3 orders the debugging module 13 to let the first and second microprocessors 11 and 12 simultaneously shift to the debugging mode and stop the normal operation (step S10)....As shown in FIG. 10, the debugging tool 3 informs, via the dedicated debug bus 30, the debugging module 13 that the first and second microprocessors 11 and 12 should be synchronously stopped (step S41). The debugging module 13 prepares for synchronously stopping the first and second microprocessors 11 and 12 (step S42)...The debug interruption instruction is issued at a break point in the first microprocessor 11. In response to the debug interruption instruction, the first microprocessor 11 shifts to the debug state, and notifies the debugging module 13 that the first microprocessor 11 shifts to the debug state (step S43). The first microprocessor 11 stops operating with a debug state fetching request transmitted to the first debug serial bus 181 (step S44)...” paragraphs 0095/0096/0116/0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato and Nixon with the teaching of Miura because the teaching of Miura would improve the system of Sato and Nixon by providing a debugging module for monitoring changes in the debug state of the first and second microprocessors to shift to a debugging mode for optimal execution and computing resource usage.

As to claim 4, Sato teaches the semiconductor apparatus according to claim 1, however it is silent with reference to wherein, during the entire period of the second select state (debugging state), the bus (Internal Bus 56) is accessible only by the debug control portion (“...The command setting control unit 62 stores a command in the command register 68 in response to an instruction from the debugger software 45 via the communication unit 64. For example, a break return command, a command for branching to a debugging command start address, and the like are stored in the command register 68. In response to a command transfer request from the CPU 51, the command transfer control unit 61 transfers the command of the command register 68 to the CPU 51 via the internal bus 56. That is, when the CPU 51 halts the execution of the user program execution of the program and makes a command transfer request to the debugging circuit 52, the command transfer control unit 61 sends the command of the command register 68 to the internal bus 56. The CPU 51 may execute various debugging commands in a debugging state by reading and executing the command sent to the internal bus 56 by the command transfer control unit 61...” paragraph 0043).

As to claim 11, see the rejection of claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0115566 A1 to Cao.

As to claim 3, Sato as modified by Nixon and Miura teaches the semiconductor apparatus according to claim 1, however it is silent with reference to wherein upon start of execution of the program, apart from temporarily setting the selector to the second select state in response to receiving of the predetermined command, the selector is set to the first select state.
wherein upon start of execution of the program, apart from temporarily setting the selector to the second select state in response to receiving of the predetermined command, the selector is set to the first select state (“...FIG. 5 illustrates a flow diagram illustrating a second exemplary method 500 that is utilized by the debugger 104. A debugging session may be activated by a developer by initiating the debugger 104 and by specifying a particular finite state machine (block 502). The debugger may initiate the state machine engine 110 to process the particular finite state machine (block 502). The state machine engine 110 may transmit the breakpoints used in the finite state machine to the debugger 104 (block 502)...The debugger 104 reads in the source code of the software application 114 (block 504) and executes each line of source code line-by-line (block 506). When a breakpoint occurs or is hit (block 508-yes), the debugger 104 sends the state machine engine 110 a hit message 126 (block 510). The debugger 104 continues to send the state machine engine 110 hit messages 126 each time a breakpoint is hit (block 510)...The state machine engine 110 sends the debugger 104 a suspend message 124 when the state machine engine 110 reaches an acceptance state (block 512--yes, block 508--no). At this time, the debugger 104 pauses execution of the source code (block 514). The debugger 104 resumes execution of the source code (block 506) when the developer resumes the debugger 104 (block 514). The debugger 104 continues to execute each line of source code (block 506) until the developer 104 terminates the debugging session or the debugger 104 finishes executing all lines of the source code (block 518-yes)...FIG. 6 illustrates a flow diagram illustrating a third exemplary method 600 that is utilized by the state machine engine 110. When the developer initiates activation of the debugger 104, the state machine engine 110 is initiated (block 602). The state machine engine 110 begins at the start state (block 604) and sends the debugger 104 the breakpoints used by the finite state machine specified by the developer (block 606). The state machine engine 110 then waits to receive notification from the debugger 104 when a breakpoint has been hit (block 608). When a breakpoint has been hit (block 608), the state machine engine 110 advances the finite state machine to the next state (block 610). If the next state is an acceptance state (block 612--yes), then the finite state machine notifies the debugger 104 to suspend or pause execution (block 614). If the next state is not an acceptance state (block 612--no), then the state machine engine 110 waits to receive notice when the debugger 104 has hit another breakpoint (block 608)...” paragraphs 0047-0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato Nixon and Miura with the teaching of Cao because the teaching of Cao would improve the system of Sato, Nixon and Miura by providing a state machine for breaking or suspending program execution.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0210301 A1 to Nandan et al.

As to claim 5, Sato as modified by Nixon and Miura teaches the semiconductor apparatus according to claim 1, however it is silent with reference to (However Nandan teaches) wherein the debug control portion outputs a predetermined access start signal to the processing portion in response to receiving of the predetermined command, and the processing portion switches the selector from the first select state to the second select state in response to input of the access start signal (State Machine 311); and upon end of an access corresponding to the predetermined command and performed by the debug control portion, the debug control portion outputs a predetermined access end signal to the processing portion, and the processing portion restores (resume command/request/normal operation) the selector from the second select state to the first select state in response to input of the access end signal (“...Each of the halt, step, and resume commands can be received via a hardware interface or a software interface, collectively demonstrated at 106. In one example, the command can be initiated from an external interface driven by one or more components of SoC. In another example, the command can be initiated via a software write by a memory mapped register into a predefined control register. The command can be one of a software halt command, a hardware halt command, a resume command, or a step command. The halt command causes the HTS 104 to selectively transition one or more pipelines (and associated hardware, e.g., schedulers, hardware accelerators, etc.) to a halted condition so that each such pipeline operates in a debug state and investigation of one or more pipelines and/or threads may be implemented. The step command causes the system to selectively transition one or more halted pipelines transition out of a debug state, temporarily, such that one task is executed within the selected pipelines. The resume command causes the system to transition each halted pipeline out of the debug state to enable normal execution of scheduled tasks to be performed...FIG. 4 is an example state machine (e.g., state machine 311 of FIG. 3) 400 that may be implemented by a debug control (for example, debug control 108 of FIG. 1, debug control 208 of FIG. 2, or debug control 308 of FIG. 3) of a data processing hardware accelerator. The state machine 400 can transition among a series of defined states depending on a current state and a particular set of inputs. However, one state is held at a time. The debug control is configured to advance each processing pipeline to a nearest stable state, such as to enable a debug operation to occur according to state specified by the state machine 400. As disclosed herein, the debug control can advance one or more processing pipelines independently to a respective stable state. The state machine allows the debug control to track execution of debug commands received via hardware and/or software interfaces (e.g., 306 or 307)...In the example shown in FIG. 4, the states of the debug control include idle 402, user halt request 404, user halted 406, step halted 408, step sync request 410, trigger halted 412, and trigger halt request 414. For example, a breakpoint is one type of halt request. In response to encountering a breakpoint for a given task or pipeline, the debug process can halt execution of the given task or pipeline to enable investigation and other debug operations thereof. For example, an investigation or debug operation may include analyzing register values, stack data, memory locations or source code. The machine can enter a particular state depending on a transition input...By way of example, an abort debug input 416 would cause a transition from any debug state to idle 402 (e.g., to terminate debug). A software halt request transition 418 (e.g., received via software interface 307) causes the machine to transition from idle 402 state to user halt request 404. While in the user halt request 404 state, debug control issues (e.g., broadcasts) a user halt request to schedulers associated with one or more pipelines. In response to an indication that HWA and DMA channels are halted 420 (e.g., by aggregating halt notifications from respective schedulers), the state machine transitions from the user halt request 404 state to the user halted 406 state, indicating that each active and halt-enabled pipeline has halted at a stable state. From the user halted state 406, a step command 436 causes the state machine 400 to transition from the user halted state 406 to the step sync request 410 state. In the step sync request 410 state, the debug control issues a step sync to one or more schedulers to execute one task (e.g., a next scheduled task) and then advance to the nearest (or toward the nearest) halted state following execution of such task. In response to receiving an indication that the HWA and/or DMA channels have halted (e.g., via a halted message from respective schedulers), the state machine enters the step halted state 408. Additionally, a step request at 438 (if applied during the step halted state) causes the state machine to transition from the step halted 408 state back to the step sync request 410 state to execute another task in one or more pipelines accordingly. From either the user halted 406 state or the step halted 408 state, in response to a resume command, as demonstrated at 430, 432, the state machine transitions back to the idle 402 state and each of the schedulers likewise resume normal operation...From the idle 402 state, a hardware halt command 428 (e.g., received via hardware interface) causes the state machine to transition from idle 402 state to the trigger halt request 414 state. In the trigger halt request 414 state, the debug control issues a trigger halt request to one or more schedulers associated with respective pipelines for which the debug operation is to be performed. As disclosed herein, control logic can selectively apply the debug requests (e.g., halt, step and resume requests) issued by debug control, such that active and halt-enabled schedulers implement debug while other schedulers may continue normal operation. In response to determining that the HWA and/or DMA channels have halted (e.g., based on aggregating notifications from respective schedulers executing the halt request), the state machine transitions from the trigger halt request 414 state to a trigger halted 412 state. From the trigger halted state, the state machine may either transition to the step sync request 410 state where a step request is issued to the schedulers. In response to determining that the specified HWA and/or DMA channels have halted (e.g., based on receiving halted notifications from respective schedulers), the state machine 400 transitions from the step sync request 410 state and enters the step halted 408 state, as mentioned above. From the trigger halted 412 state, a resume command at 434 causes the state machine to transition from a trigger halted 412 state to the idle 402 state, at which the schedulers are instructed to resume normal operation...” paragraphs 0018/0050-0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato, Nixon and Miura with the teaching of Nandan because the teaching of Nandan would improve the system of Sato, Nixon and Miura by providing a resume command while in a halted state ends a debug session and resumes execution and functional processing of the processing thread (Nandan paragraph 0017).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al. and further in view of U.S. Pub. No. 2020/0210301 A1 to Nandan et al. as applied to claim 5 above, and further in view of U.S. Pub. No. 2018/0032282 A1 to Hahn et al.

As to 6, Sato as modified by Nixon, Miura and Nandan teaches the semiconductor apparatus according to claim 5, however it is silent with reference to (However Hahn teaches) wherein the processing portion comprises: a state machine (state machines), controlling an execution state of the program; when the state machine is in a fetch state of performing fetch and execution of a command forming the program (Read Operation 158), the state machine changes, upon receiving the input of the access start signal by the processing portion, to a break state of suspending the fetch and execution of the command, and the state 36Attorney Docket NO. 35882-0031001 machine restores to the fetch state in response to the input of the access end signal received by the processing portion; the state machine in the break state controls the selector to be in the second select state (suspend the read operation 158) (“...The data recovery engine 116 may be configured to initiate a read operation 158 to retrieve data 108 from the non-volatile memory 106 in response to receiving a read request 121 (e.g., a first read request) from the access device 130. The data recovery engine 116 may be configured, in response to detecting a suspend condition 160, to suspend the read operation 158 and to generate context information 155. The data recovery engine 116 may be configured, in response to detecting a resume condition 162, to resume the read operation 158 based on the context information 155. Resuming the read operation 158 based on the context information 155 may result in reduced read latency at the device 103 as compared to restarting the read operation 158...Although various components depicted herein are illustrated as block components and described in general terms, such components may include one or more microprocessors, state machines, or other circuits configured to enable the data recovery engine 116 to initiate the read operation 158, suspend the read operation 158, store the context information 155, resume the read operation 158, or a combination thereof, as described above with reference to FIGS. 1-7B. For example, the data recovery engine 116 may represent physical components, such as hardware controllers, state machines, logic circuits, or other structures, to start the read operation 158, suspend the read operation 158, store the context information 155, provide the context information 155 to the access device 130, receive the context information 155 from the access device 130, resume the read operation 158 based on the context information 155, or a combination thereof. The data recovery engine 116 may be implemented using a microprocessor or microcontroller programmed to initiate the read operation 158, suspend the read operation 158, store the context information 155, resume the read operation 158, or a combination thereof...” paragraphs 0025/ 0101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato, Nixon, Miura and Nandan with the teaching of Hahn because the teaching of Hahn would improve the system of Sato, Nixon, Miura and Nandan by providing a read operation for accessing and retrieving data from a storage.

As to claim 7, Sato as modified by Nixon, Miura and Nandan teaches the semiconductor apparatus according to claim 1, however it is silent with reference to (However Hahn teaches) wherein when the selector is in the first select state, upon receiving a read command as the predetermined command by the debug control portion (Read Operation 158), the selector is temporarily switched to the second select state with the collaboration of the debug control portion and the processing portion (state machines); when the selector is set to the second select state, the debug control portion performs a read access corresponding to the read command on the bus through the selector, and sends read data acquired from the storage portion by the read access to the external device (“...The data recovery engine 116 may be configured to initiate a read operation 158 to retrieve data 108 from the non-volatile memory 106 in response to receiving a read request 121 (e.g., a first read request) from the access device 130. The data recovery engine 116 may be configured, in response to detecting a suspend condition 160, to suspend the read operation 158 and to generate context information 155. The data recovery engine 116 may be configured, in response to detecting a resume condition 162, to resume the read operation 158 based on the context information 155. Resuming the read operation 158 based on the context information 155 may result in reduced read latency at the device 103 as compared to restarting the read operation 158...Although various components depicted herein are illustrated as block components and described in general terms, such components may include one or more microprocessors, state machines, or other circuits configured to enable the data recovery engine 116 to initiate the read operation 158, suspend the read operation 158, store the context information 155, resume the read operation 158, or a combination thereof, as described above with reference to FIGS. 1-7B. For example, the data recovery engine 116 may represent physical components, such as hardware controllers, state machines, logic circuits, or other structures, to start the read operation 158, suspend the read operation 158, store the context information 155, provide the context information 155 to the access device 130, receive the context information 155 from the access device 130, resume the read operation 158 based on the context information 155, or a combination thereof. The data recovery engine 116 may be implemented using a microprocessor or microcontroller programmed to initiate the read operation 158, suspend the read operation 158, store the context information 155, resume the read operation 158, or a combination thereof...” paragraphs 0025/ 0101).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato, Nixon, Miura and Nandan with the teaching of Hahn because the teaching of Hahn would improve the system of Sato, Nixon, Miura and Nandan by providing a read operation for accessing and retrieving data from a storage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al. and further in view of U.S. Pub. No. 2020/0210301 A1 to Nandan et al. and further in view of U.S. Pub. No. 2018/0302282 A1 to Hahn et al. as applied to claim 7 above, and further in view of U.S. Pat. No. 6,182,247 B1 to Herrmann et al.

As to claim 8, Sato as modified by Nixon, Miura, Nandan and Hahn teaches the semiconductor apparatus according to claim 7, however it is silent with reference to (However Herrmann teaches) wherein the storage portion comprises a plurality of storage regions allocated with a plurality of addresses (Counter Read Address 338/Memory 342), and any of the plurality of addresses is specified by the read command; in the read access corresponding to the read command, the debug control portion accesses the bus through the selector to acquire data in the storage region at the address specified by the read command from the storage portion, as the read data, and sends the acquired read data to the external device (“...In operation, debug mode state machine 330 receives commands from the user computer and processes them. When the logic analyzer is armed and a trigger occurs, trigger state machine 332 allows write address counter 336 to step through memory addresses in memory 342 thus storing signals 302. When the user wishes to upload data from the logic analyzer, state machine  330 directs counter read address 338 to step through addresses in memory 342 and thus outputs data serially to the user computer via shift register 344. A more detailed explanation of how operation occurs now follows...Upon receipt of an "unload data" command, state machine  330 sends a signal 352 to enable read address counter 338 to step through addresses in memory 342. This signal 352 is also sent to shift register 344 to enable it to convert the data words from memory 342 into a serial format. Signal 352 is also sent to serial data multiplexer 384 to allow the serial data output signal 398 from shift register 344 to drive the serial data out pin 326. Upon receipt of a "read status" command, debug mode state machine 330 sends a read status signal 392 to status register 382. When this signal is present, status register 382 shifts the values of status bits out on output signal 396, through serial data multiplexer 384 to serial data out pin 326. In this fashion, the external computer may issue commands to the logic analyzer, transmit data to the logic analyzer, and receive data from the logic analyzer via debug interface 264. In particular, the external computer may determine the status of the logic analyzer at any time via debug interface 264...Write address counter 336 passes its address through address multiplexer 340 before being delivered as address 368 to memory 342. Address multiplexer 340 may be any suitable type of multiplexer. The "running" signal 360 from state machine  332 also serves as a select signal to address multiplexer 340 to control whether write addresses or read addresses are passed through to memory 342. When trigger state machine  332 is in the "running" state it sends the "running" signal 360 to address multiplexer 340, causing it to connect the write address 366 to the address 368 of memory 342. Otherwise the read address 394 is connected to address 368 of memory 342...When the user has issued an "unload data" command, debug mode state machine  330 sends "unload data" signal 352 to enable read address counter 338 to begin counting. Address 394 passes through address multiplexer 340 to select successive words in memory 342. A word at a time 370 is transferred from memory 342 into shift register 344. Shift register 344 (also called a parallel-to-serial converter) may be of any size and implemented in any fashion. Words of any size may also be stored in memory 342 and transmitted to an external computer either via serial or a parallel interface. Shift register 344 is loaded via load enable signal 372 and shifts out a bit at a time using debug clock 324 functioning as a bit clock. Load enable signal 372 is sent by read address counter 338 to shift register 344 each time the value of address 394 is changed, to cause shift register 344 to load the corresponding data word 370 from memory 342. Read address counter 338 increments address 394 every N cycles of debug clock 324 where N is the number of signals in data word 370. Successive words from memory 342 are shifted serially out via serial data signal 398, through serial data multiplexer 384 to serial data out pin 326. When "unload data" signal 352 is active, serial data multiplexer 384 connects shift register output signal 398 to serial data out pin 326. Otherwise it connects status register output signal 396 to serial data out pin 326. In this manner, signals stored in memory 342 after a trigger condition may eventually be transferred to an external computer...” Col. 15 Ln. 34-44, 57-67, Col. 16 Ln. 1-22, 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato, Nixon, Miura, Nandan and Hahn with the teaching of Herrmann because the teaching of Herrmann would improve the system of Sato, Nixon, Miura, Nandan and Hahn by providing a read operation for accessing and retrieving data from a storage.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0253368 A1 to Villarreal et al.

As to claim 9, Sato as modified by Nixon and Miura teaches the semiconductor apparatus according to claim 1, however it is silent with reference to (However Villarreal teaches) wherein when the selector is in the first select state (RTL finite state machine), upon receiving a write command as the predetermined command by the debug control portion, the selector is temporarily37Attorney Docket NO. 35882-0031001 switched to the second select state with the collaboration of the debug control portion and the processing portion (“...In the optimization and scheduling passes of the HLS tool 304, the HLS tool generates the mapping information 308 and hardware model 310. The mapping information 308 specifies associations between elements of HLL program 302 and elements in the hardware model. The hardware model in one implementation can be an RTL finite state machine in which an active state specifies those statements of the HLL program processed concurrently during simulation...” paragraphs 0041/0044); when the selector is set to the second select state, the debug control portion performs a write access corresponding to the write command (write operation) on the bus through the selector, and writes data corresponding to the write command to the storage portion by the write access (“...If the decoded command specifies writing a value to an HLL variable, at block 512 the command thread translates the HLL command into a hardware debugging command for the debug controller circuit. The command thread looks-up in the cross-reference database, the element(s) of the finite state machine that is associated with the HLL element in the HLL debug write command. The command thread then looks-up in the cross-reference database the storage element(s) of the programmable IC that is associated with the element(s) of the finite state machine. The translated write command specifies a write operation and identifies the storage element(s) of the programmable IC referenced by the write operation...If the command is a write command, at block 612 the debug controller circuit issues a write command to the configuration access interface to write the value(s) specified in the write command to the storage element(s) of the programmable IC specified in the command. The debug controller circuit then waits for another command at block 602...” paragraphs 0061/0072).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato, Nixon and Miura with the teaching of Villarreal because the teaching of Villarreal would improve the system of Sato, Nixon and Miura by providing written operation for accessing and storing data to a storage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0251022 A1 to Sato et al. in view of U.S. Pub. No. 2014/005306 A1 to Nixon et al. and further in view of U.S. Pub. No. 2002/0087918 A1 to Miura et al. as applied to claim 9 above, and further in view of U.S. Pub. No. 2018/0253368 A1 to Villarreal et al. as applied to claim 9 above, and further in view of U.S. Pat. No. 6,182,247 B1 to Herrmann et al.

As to claim 10, Sato as modified by Nixon, Miura and Villarreal teaches the semiconductor apparatus according to claim 9, however it is silent with reference to (However Herrmann teaches) wherein the storage portion comprises a plurality of storage regions allocated with a plurality of addresses, and any of the plurality of addresses and write data are specified by the write command (Write Address Counter 336); in the write access corresponding to the write command, the debug control portion (Debug Mode State Machine 330) accesses the bus through the selector to write the write data to the storage region at the address specified by the write command (“...In operation, debug mode state machine 330 receives commands from the user computer and processes them. When the logic analyzer is armed and a trigger occurs, trigger state machine 332 allows write address counter 336 to step through memory addresses in memory 342 thus storing signals 302. When the user wishes to upload data from the logic analyzer, state machine  330 directs counter read address 338 to step through addresses in memory 342 and thus outputs data serially to the user computer via shift register 344. A more detailed explanation of how operation occurs now follows...Upon receipt of an "unload data" command, state machine  330 sends a signal 352 to enable read address counter 338 to step through addresses in memory 342. This signal 352 is also sent to shift register 344 to enable it to convert the data words from memory 342 into a serial format. Signal 352 is also sent to serial data multiplexer 384 to allow the serial data output signal 398 from shift register 344 to drive the serial data out pin 326. Upon receipt of a "read status" command, debug mode state machine 330 sends a read status signal 392 to status register 382. When this signal is present, status register 382 shifts the values of status bits out on output signal 396, through serial data multiplexer 384 to serial data out pin 326. In this fashion, the external computer may issue commands to the logic analyzer, transmit data to the logic analyzer, and receive data from the logic analyzer via debug interface 264. In particular, the external computer may determine the status of the logic analyzer at any time via debug interface 264...Write address counter 336 passes its address through address multiplexer 340 before being delivered as address 368 to memory 342. Address multiplexer 340 may be any suitable type of multiplexer. The "running" signal 360 from state machine  332 also serves as a select signal to address multiplexer 340 to control whether write addresses or read addresses are passed through to memory 342. When trigger state machine  332 is in the "running" state it sends the "running" signal 360 to address multiplexer 340, causing it to connect the write address 366 to the address 368 of memory 342. Otherwise the read address 394 is connected to address 368 of memory 342...When the user has issued an "unload data" command, debug mode state machine  330 sends "unload data" signal 352 to enable read address counter 338 to begin counting. Address 394 passes through address multiplexer 340 to select successive words in memory 342. A word at a time 370 is transferred from memory 342 into shift register 344. Shift register 344 (also called a parallel-to-serial converter) may be of any size and implemented in any fashion. Words of any size may also be stored in memory 342 and transmitted to an external computer either via serial or a parallel interface. Shift register 344 is loaded via load enable signal 372 and shifts out a bit at a time using debug clock 324 functioning as a bit clock. Load enable signal 372 is sent by read address counter 338 to shift register 344 each time the value of address 394 is changed, to cause shift register 344 to load the corresponding data word 370 from memory 342. Read address counter 338 increments address 394 every N cycles of debug clock 324 where N is the number of signals in data word 370. Successive words from memory 342 are shifted serially out via serial data signal 398, through serial data multiplexer 384 to serial data out pin 326. When "unload data" signal 352 is active, serial data multiplexer 384 connects shift register output signal 398 to serial data out pin 326. Otherwise it connects status register output signal 396 to serial data out pin 326. In this manner, signals stored in memory 342 after a trigger condition may eventually be transferred to an external computer...” Col. 15 Ln. 34-44, 57-67, Col. 16 Ln. 1-22, 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sato, Nixon, Miura and Villarreal with the teaching of Herrmann because the teaching of Herrmann would improve the system of Sato, Nixon, Miura and Villarreal by providing written operation for accessing and storing data to a storage.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-11 have been considered but are moot because the new ground of rejection relies on additional reference not  applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194